Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 01/11/2021. Claims 1-4 are currently pending in the application.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  The claims recite more than one sentence.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. As written, each of claims 1-4 appear to be an independent claim. However, some terms are not properly defined in all the claims. For example, claim 4 recites NF, HGI, QEEG without defining the terms. The claims also have numerous “lack of antecedent basis” issues. For example, in claims 1-2, “The subject's EEG values” “the tasks” lack antecedent basis; in claim 3, “the subject's deviated…”, “the auditory and/or visual stimuli”,  “The NF training session strategy” lack antecedent basis; in claim 4, “The subject”,  lacks antecedent basis.
The above may not be an exhaustive list of the indefinite language in the claims. Applicant is responsible for reviewing the claims and making all appropriate corrections.
In view of the above rejections under 35 U.S.C. 112(b), the claims are rejected as best understood by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because, as noted earlier, the claims are narrative in form and does not  recite any of the four categories of patent eligible subject matter. However, because the claims could be amended to fall within one of the statutory categories, the subject matter eligibility analysis is conducted under that assumption starting with Step 2A – Prong 1 of the subject matter eligibility analysis. The claims generally relate to abstract concept of assessment of a child, which is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). Claim 4 does not recite any additional claim element and as such is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. Although claims 1-3 recite additional claim elements (i.e., “computer interface”, database,  EEG electro-cap), because the claims, written in narrative form, do not define the metes and bounds of the invention and are not definite by  35 U.S.C. 112(b), each of claims 1-3 considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton (US 9901279 B2).
Re claims 1-4 
	[Claims 1-4]  Thornton discloses the concept of an active electrophysiological assessment of a child (reference as a whole, in particular claims 1-3) as best understood by the Examiner.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715